Donald R. Sallah, Esq. Marchese and Sallah
As attorney for the Holtsville Fire District you inquire whether the Board of Fire Commissioners may pay to have a memorial monument erected on fire district property in memory of deceased volunteer firemen.
Fire districts are creatures of statute and they have only the powers specifically granted to them or those which are necessarily implied from the powers specifically granted. Your fire district was created and operates under the provisions of Town Law §§ 170-189 (Art 11). There is no authority contained in that statute which would allow the expenditure of public money for the purpose you contemplate.
In our opinion a fire district formed and operating under Town Law Article 11 has no authority to pay the cost of construction of a memorial monument in memory of deceased volunteer firemen.
Any fire company incorporated under the Not-For-Profit Corporation Law, § 1402 (or any predecessor statute) is a private corporation and, unless the certificate of incorporation or a by-law provides to the contrary, it could expend fire company money for the above purpose.